DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0310165 to Hart.	As to claim 1, Hart discloses a seal for sealing against a surgical instrument shaft, the seal comprising: a first seal layer (10) having a first distal wall and a first side wall that extends proximally from the first distal wall to a first proximal end, the first distal wall having a first seal opening (18) completely surrounded by the first distal wall; and a second seal layer (20) having a second distal wall and a second side wall that extends proximally from the second distal wall to a second proximal end, the second distal wall having a second seal opening (28) completely surrounded by the second distal wall, the second seal opening overlapping with the first seal opening, an effective seal opening being defined at least in part by the first seal layer and the second seal layer at a region where the first seal opening overlaps with the second seal opening, the effective seal opening being smaller than the first seal opening and the second seal opening, and the effective seal opening being sized and shaped to seal against an instrument shaft when an instrument shaft is inserted through the effective seal opening (the seals are coaxial and each of the seals has an opening with a center not aligned with the longitudinal . 
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hart with a first seal opening having a first shape and a second seal opening having a second shape, since the shape of the openings is considered an obvious design choice by Applicant’s specification, absent a teaching that the limitation, as claimed, has criticality. In fact, Applicant teaches that having symmetrical openings, like those of Hart, is desirable to avoid excessive variability in force or performance characteristics at points around the effective opening [0100].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783